UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD EUGENE PUCKETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-96-30, CA-99-696-7)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Eugene Puckett, Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Eugene Puckett seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Puckett, Nos. CR-96-30;

CA-99-696-7 (W.D. Va. Sept. 29, 1999). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                 2